                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LOREN L. LEISER,

                              Plaintiff,
       v.                                                            Case No. 20-cv-0123-bhl


KIRA LABBY, et al.,

                              Defendants.


                                   DECISION AND ORDER


       On February 15, 2021, Defendant Darlene Wilkey filed a motion for summary judgment

on the ground that Plaintiff Loren Leiser, who is representing himself, failed to exhaust his

available administrative remedies before initiating this lawsuit. Dkt. No. 66. On February 16,

2021, the Court reminded Leiser that under Civil L. R. 56(b)(2) his response materials were due

on March 17, 2021. Dkt. No. 69. The Court also warned Leiser that under Civil L. R. 7(d) failure

to respond to the motion or to ask for additional time to respond would be sufficient cause for the

Court to grant the motion as a sanction for noncompliance. The deadline has passed, and Leiser

did not oppose the motion.

       The Court has reviewed Wilkey’s motion, brief in support, and the undisputed facts, see

Fed. R. Civ. P. 56(e)(2), and concludes that she is entitled to summary judgment. Additionally,

pursuant to Civil L. R. 7(d), the Court finds that Leiser’s failure to respond to Wilkey’s motion is

sufficient cause for the Court to grant the motion as a sanction for noncompliance.




            Case 2:20-cv-00123-BHL Filed 04/07/21 Page 1 of 2 Document 73
       IT IS THEREFORE ORDERED that Wilkey’s motion for summary judgment for failure

to exhaust administrative remedies (Dkt. No. 66) is GRANTED, and Leiser’s claims against her

are DISMISSED without prejudice.

       Dated at Milwaukee, Wisconsin this 7th day of April, 2021.

                                           BY THE COURT:

                                           s/ Brett H. Ludwig
                                           BRETT H. LUDWIG
                                           United States District Judge




                                              2

         Case 2:20-cv-00123-BHL Filed 04/07/21 Page 2 of 2 Document 73
